From conviction in the district court of McLennan county for manufacturing intoxicating liquor, with punishment fixed at one year in the penitentiary, this appeal is taken.
The appeal bond recites that appellant has been convicted of the offense of unlawful possession of spirituous liquors. This is not the offense for which conviction was had. The appeal bond is fatally defective. The appeal must be dismissed.
Appellant is given fifteen days from the date of this judgment in which to file a new and correct bond.
The appeal is dismissed.
Appeal dismissed.
                 ON MOTION TO REINSTATE APPEAL.